Case 1:20-cv-02022-WJM-NYW Document 34 Filed 10/20/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

    MEETRIX IP, LLC,                                    C.A. No. 1:20-cv-02022-WJM-NYW

                   Plaintiff,
                                                        JOINT MOTION TO STAY ALL
    v.                                                  DEADLINES AND NOTICE OF
                                                        SETTLEMENT
     ZOOM VIDEO COMMUNICATIONS, INC.,

                   Defendant.




         Plaintiff Meetrix IP, LLC and Defendant Zoom Video Communications, Inc. (together,

  the “Parties”) hereby notify the Court that an agreement in principle settling all claims has been

  reached and that negotiations are progressing towards a final signed agreement. The Parties

  request a stay of proceedings until November 23, 2020, along with a commensurate 35-day

  extension of all intervening deadlines, in order to formalize and sign settlement papers and

  satisfy the conditions for dismissal. Good cause exists for granting this unopposed motion, as set

  forth above. The motion is not filed for the purposes of delay, but to effectuate settlement and

  prompt dismissal of this action.



  Respectfully submitted,

  Dated: October 20, 2020
   /s/ Andrew G. DiNovo                              /s/ Timothy C. Saulsbury
   Andrew G. DiNovo                                  Daralyn J. Durie
   adinovo@dinovoprice.com                           Timothy C. Saulsbury
   DiNovo Price LLP                                  Raghav Krishnapriyan
   7000 N. MoPac Expressway, Suite 350               ddurie@durietangri.com
   Austin, Texas 78731                               tsaulsbury@durietangri.com
   Telephone: (512) 539-2631                         rkrishnapriyan@durietangri.com
   Facsimile: (512) 539-2627                         Durie Tangri LLP



                                                        1
Case 1:20-cv-02022-WJM-NYW Document 34 Filed 10/20/20 USDC Colorado Page 2 of 3




   John D. Saba, Jr.                    217 Leidesdorff Street
   john@wittliffcutter.com              San Francisco, CA 94111
   Witttliff Cutter PLLC                Telephone:    415-362-6666
   1209 Nueces                          Facsimile:    415-236-6300
   Austin, Texas 78701
   Telephone: (512) 960-4388            Andrew T. Jones
   Facsimile: (512) 960-4869            ajones@durietangri.com
                                        Durie Tangri LLP
   ATTORNEYS FOR PLAINTIFF              953 East 3rd Street
                                        Los Angeles, CA 90013
                                        Telephone:     213-992-4499
                                        Facsimile:     415-236-6300

                                        ATTORNEYS FOR DEFENDANT




                                          2
Case 1:20-cv-02022-WJM-NYW Document 34 Filed 10/20/20 USDC Colorado Page 3 of 3




                                      CERTIFICATE OF SERVICE

          I hereby certify that on October 20, 2020 the within document was filed with the Clerk of

  the Court using CM/ECF which will send notification of such filing to the attorneys of record in

  this case.


                                                             /s/ Timothy C. Saulsbury
                                                           TIMOTHY C. SAULSBURY




                                                       3
